DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102, 103, or 112 (or as subject to pre-AIA  35 U.S.C. 102, 103, or 112) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant's election with traverse of Group I in the reply filed on 08 July 2022 is acknowledged.  The traversal is on the grounds that WO 2013/123314 A1 does not teach all the technical features shared by the claims.  This is found persuasive because Valspar cannot be said to teach a coating that is removable with a removing agent comprising a strong base such that virtually all traces of coating are gone.  In view of the recitation of lines 20-21 of page 27 of the specification and the applicants' arguments (see the paragraph bridging pages 8 and 9 in the reply filed 08 July 2022), the examiner acknowledges that it is not sufficient for some of the coating to be removed.  Rather, it is understood that, for a coating to be considered removable (or removed), virtually all traces of the coating must be gone.
	As such, the restriction requirement set forth in the Office action mailed 13 May 2022 is withdrawn.  In view of the withdrawal of the restriction requirement, applicants are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.  Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971).  See also MPEP § 804.01.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claim 18 is objected to because it contains periods that are not (i) at the end of the claim or (ii) used with abbreviations.  See MPEP 608.01(m).  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-3, 5, 7, 8, 13, 14, 18-22, 26, 28, 29, 31, and 32 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
The term "strong base" in claims 1 and 29 is a relative term which renders the claims (as well as claims 2, 3, 5, 7, 8, 13, 14, 18-22, 26, 28, 31, and 32 due to their dependency from claims 1 or 29) indefinite. The term "strong base" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Use of the term "strong base" renders the strength of the base that comprises the removing agent indefinite.
Claim 1 (as well as claims 2, 3, 7, 8, 13, 14, 18-22, 26, and 28 due to their dependency from claims 1) is rendered indefinite because the units for the acid value are not recited.

Claim Language
For the purpose of examination, strong bases are taken to be alkali metal hydroxides (see lines 5-6 on page 26 of the specification) and acid values are taken to be in units of mg KOH/g polymeric binder (see claim 5).

Allowable Subject Matter
Claim 33 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 1 and 29 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) set forth in this Office action.
Claims 2, 3, 5, 7, 8, 13, 14, 18-22, 26, 28, 31, and 32 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter.
	The invention as claimed is directed to an aqueous coating composition (and coating formed from a composition) that forms a coating which is removable with a removing agent comprising a strong base (i.e. an alkali metal hydroxide).  The composition comprises a pigment and a polymeric binder.  The binder has a weight average molecular weight of 2,000 to 50,000 g/mole and an acid value of from 40 to 250 mg KOH/g binder.  The binder is a polyester comprising a side group containing an ionic group that is introduced into the binder by a Diel-Alder and/or pericyclic Ene-reaction.
	WO 2013/123314 A1 and US 2002/0165108 A1 represent the closest prior art.
	Regarding WO 2013/123314 A1 - as acknowledged in paragraph 3 above - the coating composition of WO 2013/123314 A1 cannot be said to be removable with a removing agent comprising a strong base since this requires the removal of virtually all traces of the coating while the coating of WO 2013/123314 A1 is not designed to be removed.  Rather, the coating of WO 2013/123314 A1 is designed to have excellent adhesion and resist degradation over long periods of time, even when exposed to harsh environments (see paragraph 003 of WO 2013/123314 A1).
	US 2002/0165108 A1 is directed to a protective coating comprising a pigment and a binder (paragraph 0015).  The coating is designed to be removed with a removing agent comprising an alkali metal hydroxide (paragraphs 0034-0035).  The binder has a weight average molecular weight of 10,000-100,000 and an acid value of 40-250 mg KOH/g binder (paragraphs 0018-0019).  However, the binder of US 2002/0165108 A1 is preferably a vinyl polymer (paragraph 0023); the references does not teach or fairly suggest the use of a polyester binder comprising ionic side groups introduced by Diels-Alder and/or pericyclic Ene-reaction.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAMSEY E ZACHARIA whose telephone number is (571)272-1518.  The best time to reach the examiner is in the mornings on Monday through Friday.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho, can be reached on 571 272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAMSEY ZACHARIA/Primary Examiner, Art Unit 1787